DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to claim interpretation. The claims still invoke 112f, since the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

In response to 35 USC 112(a), the 35 USC 112(a) has been withdrawn in light of claim amendment.

In response to 35 USC 112(b), the 35 USC 112(b) has been withdrawn in light of claim amendment.

In response to 35 U.S.C § 103, filed 09/20/2022, Regrading claims 1, 7, and 15, Applicant argues that Rae fails to teach “the rights management client storing in a memory of the rights management client, the work identifier and a block identifier of the block where the rights-related information is located, wherein the block identifier comprises block header information or header information”.

Rae teaches “the rights management client storing in a memory of the rights management client, the work identifier and a block identifier of the block where the rights-related information is located, wherein the block identifier comprises block header information or header information”. Rae discloses “a playback device, a memory connected to the processor, where the memory includes blockchain [0004]. identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. The ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 [0063]. Each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different works [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information). A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]. Communication system between the playback device 130 and blockchain management device 110 [0041]. Playback device, contains memory storing blockchain information and asset [0057-0059]”. This shows that Rae has a playback device that has a memory that stores blockchain information and assets. The blockchain information contains the license created by the owner and block id, along with the license. The block has hash that would be interpreted as the block header. Block header locates the block of the blockchain.  Furthermore, Figure 1 discloses playback device and a blockchain device, wherein each are communicating with each other. This shows a device being separate from the blockchain.

Claims 2-6, 8-14, and 16-18 fall together accordingly as they do not cure the deficiencies of the independent claims.

In response to 35 U.S.C § 103, filed 09/20/2022, Regrading claims 1, 7, and 15 along with their respective dependent claims, regarding limitations “storing the block onto a blockchain node device of a first blockchain; receiving, by the rights management client, an authentication request exhibiting the first work from a player terminal, the authentication request comprising the work identifier of the first work; the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request; Indexing, by the rights management client, the block where the rights-related information is located on the first blockchain according to the block identifier searched”.
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.
Furthermore for the indexing step, accordingly to the applicant’s specification in paragraph [0070]. Applicant indicates that the indexing the blockchain to acquire data in the block is a technology well known to those skilled in the art. This is applicant’s own admission of prior art. 
			
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "rights-related information acquiring module is configured..." in claim 7, “issuing module is configured to…” in claim 7 , “first storage module is configured to…” in claims 7, 9 and 10, “authentication request receiving module is configured to…” in claim 7, “exhibition determination instruction generating module is configured to…” in claims 7, “second storage module is configured to…” in claims 9 and 10, “indicated content information acquiring module is configured to…” in claims 11 and 12, “indicated content information updating module is configured to…” in claims 11 and 12, “comparing module is configured to…” in claim 12, “query instruction receiving module is configured to…” in claims 13 and 14, “second blockchain block identifier acquiring module is configured to…” in claims 13 and 14, “exhibition determination instruction acquiring module is configured to…” in claims 13 and 14, “exhibition determination generating module…” in claims 13 and 14.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification paragraphs [0076-0081], [00143] and in figure 3. as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 20170116693 hereinafter Rae) in view of Purushothaman et al. (US 10498808, hereinafter Purushothaman), and in further view of Rahiman et al. (US 20190392119, hereinafter Rahiman).

Re. claim 1, Rae discloses a method for rights management, sequentially comprising: acquiring, by a rights management client (a playback device, a memory connected to the processor, where the memory includes blockchain [0004]. Playback device, contains memory storing blockchain information and asset [0057-0059] Figs. 1, 3 and 4, The blockchain information contains the license created by the owner and block id, along with the license), rights-related information of a first work for a rights holder (Rae discloses content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return [0033]. the ownership of a creation as well as license rights can be proven using cryptographic principles [0034]), the rights- related information comprising authorization period information and a work identifier of the first work  (a license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information) [0066]); 
constructing, by a rights management client, the rights-related information of the first work into a block (the ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 [0063]. Each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different work. a new creation may be registered into a block in the ledger by a device, allowing for licensing of that creation [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information) [0066] Fig. 1 (discloses using blockchain via network) Fig. 4 ); 
the rights management client storing in a memory of the rights management client (a playback device, a memory connected to the processor, where the memory includes blockchain [0004]. Playback device, contains memory storing blockchain information and asset [0057-0059] Figs. 1, 3 and 4), the work identifier and a block identifier of the block where the rights-related information is located (the ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 (Also interpreted as block ID) [0063]. each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different works [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information). A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]. Communication system between the playback device 130 and blockchain management device 110 [0041]. Playback device, contains memory storing blockchain information and asset [0057-0059]  Figs. 1, 3 & 4), wherein the block identifier comprises block header information or header information (identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. The use of a database listing meta data of creations with their respective hashes can aide in the search for creations in the block chain [0061]. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain. [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]); 
obtaining, by the rights management client, the authorization period information from the block where the rights-related information is located according to the work identifier (Rae discloses access to the blockchain to register license of the media work [0016]. Playback device license restriction have a duration [0008]);
and generating, by the rights management client, an exhibition determination instruction according to authorization period information obtained from the block where the rights- related information is located (verifying a playback condition that includes a license duration[0089-0093]).
Although Rae discloses rights management client, work id of the work and block identifier, Rae does not explicitly teach but Purushothaman teaches receiving, by the rights management client, an authentication request exhibiting the first work from a player terminal, the authentication request comprising the work identifier of the first work (Purushothaman teaches receive a digital property item upload request form at least one of a plurality of content creator computing devices, the digital property item upload request including at least an item of digital property [Col 3 lines 12-29]); 
the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request (Purushothaman teaches physical property management computing device 410 may search the blockchain stored in memory corresponding to decentralized P2P network 470. Physical property management computing device 410 may identify a block comprising the identifier of physical property item 485 and any related information to physical property item 485 [Col 29 lines 9-39] [Col 33 lines 33-52]); 
Indexing, by the rights management client, the block where the rights-related information is located on the first blockchain according to the block identifier searched (Purushothaman teaches physical property management computing device 410 may search the blockchain stored in memory corresponding to decentralized P2P network 470, based on the identifier corresponding to physical property item 485. Physical property management computing device 410 may identify at least one block within the blockchain of decentralized P2P network 470 which comprises information related to the one or more raw materials and/or products to be used in the manufacture of physical property item 485 [Col 29 lines 9-39] [Col 33 lines 33-52]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rae to include receiving, by the rights management client, an authentication request exhibiting the first work from a player terminal, the authentication request comprising the work identifier of the first work; the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request; Indexing, by the rights management client, the block where the rights-related information is located on the first blockchain according to the block identifier searched as disclosed by Purushothaman. One of ordinary skill in the art would have been motivated for the purpose of identify the proper block where the information was stored, providing the user with the correct asset.
Although Rae discloses storing the block onto a blockchain node device of a first blockchain, the combination of Rae-Purushothaman do not explicitly teach but Rahiman teaches storing the block onto a blockchain node device of a first blockchain (Rahiman teaches the participating nodes may transfer a license to another participating node by generating a new license block that is distributed to all of the participating nodes for incorporation into the license blockchain [0050]. Upon receipt by node 215, the license file 210 may be stored to a license storage 225 maintained locally by the node [0033])
- Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Rae-Purushothaman to include storing the block onto a blockchain node device of a first blockchain as disclosed by Rahiman. One of ordinary skill in the art would have been motivated for the purpose of protect the integrity of licenses that are vulnerable to tampering (Rahiman [0003]).

Re. claim 3, the combination of Rae-Purushothaman-Rahiman teach the method for rights management according to claim 1. further comprising: constructing, by the rights management client, indicated content information into a block, saving the block into a second blockchain (Rae discloses update the decentralized blockchain rights ledger with the second new block received from the second blockchain management device [0022]), and issuing the indicated content information to a network storing the second blockchain, the indicated content information comprising the exhibition determination instruction, the work identifier, and exhibition terminal information (where the platform activation transaction identifies a platform that is permitted to play back the digital media work (exhibition determination instruction) [4-6]. identification of a digital media work (work identifier), platform identifier (exhibition terminal information) [0021]); storing the work identifier, the exhibition terminal information, and the block identifier of the block where the indicated content information is located (Rae discloses identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. where the platform activation transaction identifies a platform that is permitted to play back the digital media work (exhibition determination instruction) [4-6]. identification of a digital media work (work identifier), platform identifier (exhibition terminal information) [0021]. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]).

Re. claim 7, Rae discloses a system for rights management applied to a rights management client, comprising: a first blockchain processing apparatus and a playback permission authentication apparatus wherein: (Rae discloses a playback device for accessing content using a decentralized blockchain rights ledger [0004]), the first blockchain processing apparatus comprises: a rights-related information acquiring module (rights-related information has been interpreted under 112(f) and corresponds to a blockchain rights ledger (see instant Spec [0077,0143]) and equivalents thereof), a first blockchain generating and issuing module (receive a first new block created and distributed by a first blockchain management device [0004]), and a first storage module (first storage module has been interpreted under 112(f) and corresponds to ledger block chain segment (See instant Spec [0079,0143]) and equivalents thereof), and the playback permission authentication apparatus comprises an authentication request receiving module and an exhibition determination instruction generating module ((authentication request receiving module has been interpreted under 112(f) and corresponds to playback application (See instant Spec [0080,0143]) and equivalents thereof. (exhibition determination instruction generating module has been interpreted under 112(f) and corresponds to content module (See instant Spec [0081,0143]) and equivalents thereof. The playback application where the license issuance transaction identifies a user that is permitted to play back the digital media work [0005]. content rights module 380 that further includes a licensing terms verification application 383 which can utilize a ledger to extract terms of a license that may be stored locally for later use [0057]), the rights-related information acquiring module is configured to acquire rights-related information of a first work for a rights holder (Rae teaches content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return [0033]. the ownership of a creation as well as license rights can be proven using cryptographic principles [0034]), the rights-related information comprising authorization period information and a work identifier of the first work (a license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information) [0066]); 
the first blockchain generating and issuing module is configured to construct the rights-related information of the first work into a block ((issuing module has been interpreted under 112(f) and corresponds to ledger block chain segment (See instant Spec [0078,0143]) and equivalents thereof). The ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 [0063]. Each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different work. a new creation may be registered into a block in the ledger by a device, allowing for licensing of that creation [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information) [0066] Fig. 1 (discloses using blockchain via network) Fig. 4); the first storage module is configured to store, in a memory of the rights management client terminal independently form the first block chain (a playback device, a memory connected to the processor, where the memory includes blockchain [0004]. Playback device, contains memory storing blockchain information and asset [0057-0059] Figs. 1, 3 and 4, The blockchain information contains the license created by the owner and block id, along with the license), he work identifier and a block identifier of the block where the rights-related information is located (the ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 (Also interpreted as block ID) [0063]. each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different works [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information). A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]. Communication system between the playback device 130 and blockchain management device 110 [0041]. Playback device, contains memory storing blockchain information and asset [0057-0059]  Figs. 1, 3 & 4), wherein the block identifier comprises block header information or header information (identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. The use of a database listing meta data of creations with their respective hashes can aide in the search for creations in the block chain [0061]. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain. [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]); 
obtain, according to the work identification, the authorization period information from the block where the rights-related information is located (Rae discloses access to the blockchain to register license of the media work [0016]. Playback device license restriction have a duration [0008]);
and generating an exhibition determination instruction according to authorization period information obtained from the block where the rights- related information is located (verifying a playback condition that includes a license duration[0089-0093]).
Although Rae teach using license to obtain the digital content in a blockchain environment. Rae does not explicitly teach but Yan teaches the authentication request receiving module is configured to receive an authentication request for exhibiting the first work from a player terminal, the authentication request comprising the work identifier of the first work (Purushothaman teaches receive a digital property item upload request form at least one of a plurality of content creator computing devices, the digital property item upload request including at least an item of digital property [Col 3 lines 12-29]); 
the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request (Purushothaman teaches physical property management computing device 410 may search the blockchain stored in memory corresponding to decentralized P2P network 470. Physical property management computing device 410 may identify a block comprising the identifier of physical property item 485 and any related information to physical property item 485 [Col 29 lines 9-39] [Col 33 lines 33-52]); 
index the block where the rights-related information is located on the first blockchain according to the block identifier searched (Purushothaman teaches physical property management computing device 410 may search the blockchain stored in memory corresponding to decentralized P2P network 470, based on the identifier corresponding to physical property item 485. Physical property management computing device 410 may identify at least one block within the blockchain of decentralized P2P network 470 which comprises information related to the one or more raw materials and/or products to be used in the manufacture of physical property item 485 [Col 29 lines 9-39] [Col 33 lines 33-52]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rae to include receiving, by the rights management client, an authentication request exhibiting the first work from a player terminal, the authentication request comprising the work identifier of the first work; the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request; Indexing, by the rights management client, the block where the rights-related information is located on the first blockchain according to the block identifier searched as disclosed by Purushothaman. One of ordinary skill in the art would have been motivated for the purpose of identify the proper block where the information was stored, providing the user with the correct asset.
Although Rae discloses storing the block onto a blockchain node device of a first blockchain, the combination of Rae-Purushothaman do not explicitly teach but Rahiman teaches storing the block onto a blockchain node device of a first blockchain (Rahiman teaches the participating nodes may transfer a license to another participating node by generating a new license block that is distributed to all of the participating nodes for incorporation into the license blockchain [0050]. Upon receipt by node 215, the license file 210 may be stored to a license storage 225 maintained locally by the node [0033])
- Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Rae-Purushothaman to include storing the block onto a blockchain node device of a first blockchain as disclosed by Rahiman. One of ordinary skill in the art would have been motivated for the purpose of protect the integrity of licenses that are vulnerable to tampering (Rahiman [0003]).

Re. claim 9, rejection of claim 7 is included and claim 9 is rejected with the same rationale as applied in claim 3.

Re. claim 15, Rae discloses the limitation of acquire, by the at least one computing device  (Rae discloses a playback device, a memory connected to the processor, where the memory includes blockchain [0004]. Playback device, contains memory storing blockchain information and asset [0057-0059] Figs. 1, 3 and 4, The blockchain information contains the license created by the owner and block id, along with the license), rights-related information of a first work for a rights holder (Rae discloses content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return [0033]. the ownership of a creation as well as license rights can be proven using cryptographic principles [0034]), the rights- related information comprising authorization period information and a work identifier of the first work (Rae teaches a license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information) [0066]); 
Construct, by the at least one computing device, the rights-related information of the first work into a block (the ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 [0063]. Each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different work. a new creation may be registered into a block in the ledger by a device, allowing for licensing of that creation [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information) [0066] Fig. 1 (discloses using blockchain via network) Fig. 4 ); 
store in a memory of the at least one computing device (a playback device, a memory connected to the processor, where the memory includes blockchain [0004]. Playback device, contains memory storing blockchain information and asset [0057-0059] Figs. 1, 3 and 4), (the ledger block chain segment 400 contains a first block N 410 and a subsequent block N+1 420 (Also interpreted as block ID) [0063]. each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different works [0064]. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID) [0065]. A license issuance transaction can be entered by a creator of a work (Interpreted as work ID) and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) (Interpreted as different forms of authorization period information). A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]. Communication system between the playback device 130 and blockchain management device 110 [0041]. Playback device, contains memory storing blockchain information and asset [0057-0059]  Figs. 1, 3 & 4), wherein the block identifier comprises block header information or header information (identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. The use of a database listing meta data of creations with their respective hashes can aide in the search for creations in the block chain [0061]. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain. [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]);
obtain, by the at least one computing device, the authorization period information from the block where the rights-related information is located according to the work identifier (Rae discloses access to the blockchain to register license of the media work [0016]. Playback device license restriction have a duration [0008]. certain license restrictions like playback count and license expiration may be utilized by the playback device [0042]. A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) [0066]);
and generate, by the at least one computing device, an exhibition determination instruction according to authorization period information obtained from the block where the rights- related information is located (verifying a playback condition that includes a license duration[0089-0093]).
Although Rae discloses  at least one computing device, work id of the work and block identifier, Rae does not explicitly teach but Purushothaman teach a non-transitory computer readable storage medium, storing a computer program (Purushothaman teaches execution of computer-readable instructions stored in memory [Col 9 line 49 - Col 10 line 3]), wherein when being executed by a processor (one or more processors 112 and one or more databases 114, which may be stored in memory of the one or more computing devices of server infrastructure 110. Through execution of computer-readable instructions stored in memory [Col 9 line 49 - Col 10 line 3]), when executed, direct at least one computing device to: receive an authentication request exhibiting the first work, the authentication request comprising the work identifier of the first work (Purushothaman teaches receive a digital property item upload request form at least one of a plurality of content creator computing devices, the digital property item upload request including at least an item of digital property [Col 3 lines 12-29]); 
the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request (Purushothaman teaches physical property management computing device 410 may search the blockchain stored in memory corresponding to decentralized P2P network 470. Physical property management computing device 410 may identify a block comprising the identifier of physical property item 485 and any related information to physical property item 485 [Col 29 lines 9-39] [Col 33 lines 33-52]); 
index, by the at least one computing device, the block where the rights-related information is located on the first blockchain according to the block identifier searched (Purushothaman teaches physical property management computing device 410 may search the blockchain stored in memory corresponding to decentralized P2P network 470, based on the identifier corresponding to physical property item 485. Physical property management computing device 410 may identify at least one block within the blockchain of decentralized P2P network 470 which comprises information related to the one or more raw materials and/or products to be used in the manufacture of physical property item 485 [Col 29 lines 9-39] [Col 33 lines 33-52]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rae to include receiving, by the rights management client, an authentication request exhibiting the first work from a player terminal, the authentication request comprising the work identifier of the first work; the rights management client searching in the memory of the rights management client the block identifier according to the work identifier in the authentication request; Indexing, by the rights management client, the block where the rights-related information is located on the first blockchain according to the block identifier searched as disclosed by Purushothaman. One of ordinary skill in the art would have been motivated for the purpose of identify the proper block where the information was stored, providing the user with the correct asset.
Although Rae discloses storing the block onto a blockchain node device of a first blockchain, the combination of Rae-Purushothaman do not explicitly teach but Rahiman teaches storing the block onto a blockchain node device of a first blockchain (Rahiman teaches the participating nodes may transfer a license to another participating node by generating a new license block that is distributed to all of the participating nodes for incorporation into the license blockchain [0050]. Upon receipt by node 215, the license file 210 may be stored to a license storage 225 maintained locally by the node [0033])
- Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Rae-Purushothaman to include storing the block onto a blockchain node device of a first blockchain as disclosed by Rahiman. One of ordinary skill in the art would have been motivated for the purpose of protect the integrity of licenses that are vulnerable to tampering (Rahiman [0003]).

Re. claim 17, rejection of claim 15 is included and claim 17 is rejected with the same rationale as applied in claim 3.

Re. claim 18 the combination of Rae-Yan teach the system according to claim 7, further comprising a computer device comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the one computing device comprises the first blockchain processing apparatus or the playback permission authentication apparatus (Rae discloses a playback device for accessing content using a decentralized blockchain rights ledger [0004]).


Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 20170116693 hereinafter Rae), Purushothaman et al. (US 10498808 hereinafter Purushothaman), Rahiman et al. (US 20190392119 hereinafter Rahiman), and in further view of Yan (CN 107018432).

Re. claim 6, the combination of Rae-Purushothaman-Rahiman-Yan teach the method for rights management according to claim 3 further comprising: obtaining, by the rights management client, an exhibition determination instruction in the second blockchain according to the block identifier (Rae discloses update the decentralized blockchain rights ledger with the second new block received from the second blockchain management device [0022]); obtaining, by the rights management client, an exhibition determination instruction in the second blockchain according to the block identifier, the work identifier and the exhibition terminal information (where the platform activation transaction identifies a platform that is permitted to play back the digital media work (exhibition determination instruction) [4-6]. identification of a digital media work (work identifier), platform identifier (exhibition terminal information) [0021]).
Although Rae discloses storing the work identifier and the block identifier of the block where the indicated content information is located, the combination of Rae-Purushothaman-Rahiman do not explicitly teach but Yan teaches obtaining a query instruction comprising a work identifier (Yan teaches the request message needs to carry the device id, content id, etc. [0150]. Request includes the id information of the media content [0061]); searching the stored exhibition terminal information and the block identifier of the block where the indicated content information is according to the work identifier of the query (the client obtains the key identifier in the media stream and searches the playback license [0143]. Searches the blockchain for the user ID bound to the device according to the device id, searches for the record according to the user id and the content id [0152]); and generating exhibition information comprising the work identifier, the exhibition terminal information and the exhibition determination instruction (the client obtains the key identifier in the media stream and searches the playback license [0143]. Searches the blockchain for the user ID bound to the device according to the device id, searches for the record according to the user id and the content id [0152] Queries the information according device id, content id and user id. Returning the information [0158]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Rae-Purushothaman-Rahiman to include receiving an authentication request exhibiting the first work, the authentication request comprising the work identifier of the first work; and generating an exhibition determination instruction according to authorization period information obtained from the block where the rights- related information is located as disclosed by Yan. One of ordinary skill in the art would have been motivated for the purpose of ensuring that the user can watch the media content, reducing wait of a long process of the blockchain (Yan [0013]).

Re. claim 13, rejection of claim 9 is included and claim 13 is rejected with the same rationale as applied in claim 6.

Re. claim 14, rejection of claim 10 is included and claim 14 is rejected with the same rationale as applied in claim 6.


Claims 2, 4, 5, 8, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable overRae et al. (US 20170116693 hereinafter Rae), Purushothaman et al. (US 10498808 hereinafter Purushothaman), Rahiman et al. (US 20190392119 hereinafter Rahiman), and in further view of Gonzales (US 20190207995).

Re. claim 2, the combination of Rae-Purushothaman-Rahiman teach the method for rights management according to claim 1, wherein: the authentication request further comprises platform authorization period information on the first work for a platform provider (Rae teaches a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid) [0066]). 
Although the combination of Rae-Purushothaman-Rahiman discloses using the digital content and license duration, the combination of Rae-Purushothaman-Rahiman do not explicitly teach discloses determining whether the authorization period information is greater than the platform authorization period information, and generating a permission exhibition determination instruction in response to the authorization period information being greater than the platform authorization period information, or generating a rejection exhibition determination instruction in response to the authorization period information being not greater than the platform authorization period information but Gonzales teaches generating a rejection exhibition determination instruction in response to the authorization period information being not greater than the platform authorization period information (Gonzales teaches a use condition may be defined that the digital content can only be access N times. Each time the digital content is accessed by the holder, a variable that tracks the number of accesses is incremented. When the access tracking variable reaches N, then further access to the digital content will be denied. Similarly, assuming that access can be transferred to multiple user entities, access may be limited to a maximum number of users, which would also be incremented each time a different user accesses the digital content. Other variations of use conditions involving state variables can be utilized without departing from the disclosed technology [0072]). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Rae-Purushothaman-Rahiman to include receiving an authentication request exhibiting the first work, the authentication request comprising the work identifier of the first work; and generating an exhibition determination instruction according to authorization period information obtained from the block where the rights- related information is located as disclosed by Gonzales. One of ordinary skill in the art would have been motivated for the purpose of ensures the integrity of the digital content and its associated ownership, access, and use conditions (Gonzales [0068]).

Re. claim 4, the combination of Rae-Purushothaman-Rahiman-Gonzales teach the method for rights management according to claim 2 further comprising: constructing, by the rights management client, indicated content information into a block, saving the block into a second blockchain (Rae discloses update the decentralized blockchain rights ledger with the second new block received from the second blockchain management device [0022]), and issuing, by the rights management client, the indicated content information to a network storing the second blockchain, the indicated content information comprising the exhibition determination instruction, the work identifier, and exhibition terminal information (Rae discloses identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. where the platform activation transaction identifies a platform that is permitted to play back the digital media work (exhibition determination instruction) [4-6]. identification of a digital media work (work identifier), platform identifier (exhibition terminal information) [0021]. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]);
storing the work identifier, the exhibition terminal information, and the block identifier of the block where the indicated content information is located (Rae discloses identifying a last closed block in the ledger, locate header identification of the last closed block in the blockchain ledger [0012]. where the platform activation transaction identifies a platform that is permitted to play back the digital media work (exhibition determination instruction) [4-6]. identification of a digital media work (work identifier), platform identifier (exhibition terminal information) [0021]. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain [0066]. A platform license transaction includes an identification of the platform (secure platform identifier such as a hashcode) and an identification of the media work. the identification of the media work is the hash of the work that is stored in the blockchain when the work is registered into the blockchain [0070]).

Re. claim 5, the combination of Rae-Purushothaman-Rahiman-Gonzales teaches the method for rights management according to claim 3 further comprising: obtaining, by the rights management client, indicated content update information, the indicated content update information comprising the exhibition determination instruction, the work identifier, and the exhibition terminal information (Rae discloses where the platform activation transaction identifies a platform that is permitted to play back the digital media work (exhibition determination instruction) [4-6]. identification of a digital media work (work identifier), platform identifier (exhibition terminal information) [0021]. Update the decentralized blockchain rights ledger with the second new block received from the second blockchain management device [0022]).
Although the combination of Rae-Purushothaman-Rahiman-Gonzales discloses storing the work identifier and the block identifier of the block where the indicated content information is located, the combination of Rae-Purushothaman-Rahiman-Gonzales do not explicitly teach but Gonzales teaches determining whether the exhibition determination instruction corresponding to the same work identifier and the same exhibition terminal information is changed according to the indicated content update information and the indicated content information, and generating a prompt instruction in response to the exhibition determination instruction being changed (Gonzales teaches an edit along with an identifier for the author making the edit. The Edit script calls the EditReq script with the modification data and author identifier to send a message to the file owner device 110 with the data modification and author identifier. File owner device 110, in this example, determines whether the modification is authorized based on the author identifier and, if the modification is authorized, calls the Confirm method with the owner's signature to sign the transaction data block and confirm the edit transaction [0066]. Genesis block 342A applies each of the data modifications, e.g. datamodA and datamodB, to the original data file of genesis block 342A to create the current authentic version of the data file [0067] (Verified if the work identifier is authorized and same exhibition information is the restriction step)); and updating the stored block identifier of the block where the indicated content information is to be a block identifier of a block where a content comprised in the indicated content update information is located (Gonzales teaches an edit along with an identifier for the author making the edit. The Edit script calls the EditReq script with the modification data and author identifier to send a message to the file owner device 110 with the data modification and author identifier. File owner device 110, in this example, determines whether the modification is authorized based on the author identifier and, if the modification is authorized, calls the Confirm method with the owner's signature to sign the transaction data block and confirm the edit transaction [0066]. Genesis block 342A applies each of the data modifications, e.g. datamodA and datamodB, to the original data file of genesis block 342A to create the current authentic version of the data file [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Rae-Purushothaman-Rahiman-Gonzales to include receiving an authentication request exhibiting the first work, the authentication request comprising the work identifier of the first work; and generating an exhibition determination instruction according to authorization period information obtained from the block where the rights- related information is located as disclosed by Gonzales. One of ordinary skill in the art would have been motivated for the purpose of ensures the integrity of the digital content and its associated ownership, access, and use conditions (Gonzales [0068]).

Re. claim 8, rejection of claim 7 is included and claim 8 is rejected with the same rationale as applied in claim 2.

Re. claim 10, rejection of claim 8 is included and claim 10 is rejected with the same rationale as applied in claim 4.

Re. claim 11, rejection of claim 9 is included and claim 11 is rejected with the same rationale as applied in claim 5.

Re. claim 12, rejection of claim 10 is included and claim 12 is rejected with the same rationale as applied in claim 5.

Re. claim 16, rejection of claim 50 is included and claim 16 is rejected with the same rationale as applied in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ardashev (US 20180158054) - a blockchain of transactions may be referenced for various purposes and may be later accessed by interested parties for ledger verification
McCoy (US 20160321434)-managing digital content on a blockchain
Chen (US 20180349572) - a copyright authorization management method and system.
Purushothaman et al. (US 10498808) – discloses searching by computing device, the blockchain based on the identifier corresponding to the property item to identify first and second block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496